Exhibit 10.1

                (STARBUCKS COFFEE LOGO) [v52638v5263801.gif]  
CONSULTING AGREEMENT
   

     This CONSULTING AGREEMENT (this “Agreement”), dated as of April 6, 2009
(the “Effective Date”), is between Starbucks Corporation (d/b/a Starbucks Coffee
Company) (“Starbucks”) and Olden Lee (“Consultant”). Starbucks and Consultant
hereby agree as follows:
1. SERVICES. Consultant shall serve as Starbucks interim executive vice
president, Partner Resources in a consultant capacity during the term of this
Agreement and shall perform the services normally associated with the position
of executive vice president, Partner Resources (collectively, the “Services”);
provided, however, that Consultant shall not participate in the preparation of
Starbucks financial statements. It is understood by the parties to this
Agreement that the Services are being provided on a temporary basis while
Starbucks searches for a permanent executive vice president, Partner Resources.
2. TERM/TERMINATION. The term of this Agreement shall commence on the Effective
Date and continue for a period not to exceed one (1) year from the Effective
Date or such earlier date as this Agreement may be terminated in accordance with
the provisions of this Agreement. Either Starbucks or Consultant may terminate
this Agreement, with or without cause, at any time upon two weeks’ notice to the
other party.
3. FEES/EXPENSES. Starbucks shall pay Consultant for the Services as follows:

  (a)   Monthly Consulting Fee. During the term of this Agreement, Starbucks
shall pay Consultant a consulting fee of $25,000 per month. Such fees will be
prorated for any partial periods. The monthly consulting fee shall be paid to
Consultant within ten (10) days after the last day of each month.     (b)  
Expenses. In addition to reimbursement of ordinary business expenses in
accordance with Starbucks policies, Starbucks shall reimburse Consultant for the
following (collectively, the “Additional Expenses”):

  a.   Temporary living expenses in the Seattle, WA area during the term of this
Agreement including housing, car rental, and utilities; and     b.   Weekly
roundtrip airfare and travel expenses for Consultant and/or Consultant’s spouse
from the Seattle, WA area to Consultant’s place of primary residence.

      Reimbursements for the Additional Expenses shall be made as soon as
reasonably practicable upon Consultant’s presenting applicable statements,
receipts or other supporting documentation as the Company may reasonably require
relating to such Additional Expenses.

4. CONFIDENTIAL INFORMATION. Consultant agrees to hold Starbucks confidential
and proprietary information in confidence, consistent with Consultant’s
obligations as a member of Starbucks board of directors. Nothing herein shall
limit Consultant’s ability to share confidential information with members of
Starbucks board of directors or otherwise impact Consultant’s duties or
obligations as a member of Starbucks board of directors.
5. RIGHTS TO WORK. Consultant agrees that all Services and any parts of the
Services created, performed, contributed, or prepared by Consultant pursuant to
this Agreement, and all patents, copyrights, trade secrets and other proprietary
rights and equivalent rights in or based on the Services (the “Works”) have been
specially ordered and commissioned by Starbucks, are works-made-for-hire from
the moment of creation, and are and shall be the sole and exclusive property of
Starbucks. No rights of any kind are reserved to or by Consultant or shall
revert to Consultant. Consultant specifically agrees to obtain all appropriate
releases and assignments necessary to convey to Starbucks the rights described
in this Section. Consultant grants to Starbucks, and Starbucks accepts, an
irrevocable, worldwide and nonexclusive right, with the right to grant licenses
and sublicenses to others without accounting to Consultant, under all patents,
copyrights, trademarks, trade secrets and other proprietary rights of Consultant
included in or necessary to use the Works and improvements.
6. STATUS. Consultant is an independent contractor and not an employee, agent,
or joint venturer of Starbucks. Nothing in this Agreement shall be construed as
creating an employer-employee relationship. Consultant specifically rejects and
renounces any employment benefits offered to Starbucks employees. Consultant
recognizes that no amount will be withheld from the remuneration paid hereunder
for payment of any federal, state, or local taxes and that Consultant has sole
responsibility to pay such

Page 1 of 2



--------------------------------------------------------------------------------



 



taxes, if any, and file such returns as shall be required by applicable laws and
regulations. Consultant shall make all required legal and tax filings and
payments and shall indemnify Starbucks from and against any liabilities arising
from Consultant’s failure to make such filings or payments.
7. NOTICE. Any notice sent pursuant to this Agreement shall be sent by certified
mail, return receipt requested, or by overnight mail to the addresses below or
to such address as either party may in the future designate. Notices shall be
effective upon receipt. A copy of any notice to Starbucks shall also be sent to:
Starbucks Corporation
Attn: executive vice president and general counsel
2401 Utah Avenue South, Suite 800, Mail Stop S-LA1
Seattle, WA 98134
8. ASSIGNMENT. This Agreement shall not be assigned by Consultant without
Starbucks prior written approval. Except as otherwise provided, this Agreement
shall be binding upon and inure to the benefit of the parties’ successors and
lawful assigns.
9. AMENDMENTS. This Agreement supersedes all previous agreements between the
parties relating to the Services and cannot be modified without the prior
written consent of both parties.
10. GOVERNING LAW. This Agreement shall be governed by the laws of the state of
Washington, without reference to conflicts of law principles. The parties hereby
consent to the jurisdiction of the federal and state courts located in King
County, Washington, for purposes of any legal action arising out of this
Agreement.
11. GENERAL PROVISIONS. In the event any provision of this Agreement is held by
a tribunal of competent jurisdiction to be contrary to the law, the remaining
provisions of this Agreement shall remain in full force and effect. Sections 4
(Confidential Information), 5 (Rights to Work), 6 (Status), 8 (Assignment), 10
(Governing Law), and 11 (General Provisions) shall survive any termination or
expiration of this Agreement.
Starbucks and Consultant have executed this Agreement as of the date first
listed above.

            OLDEN LEE
      By:   /s/ Olden Lee          Olden Lee    

            Address      
     
     

            STARBUCKS CORPORATION
      By:   /s/ Howard Schultz         Name Print Howard Schultz        Title  
chairman, president and ceo

      2401 Utah Avenue South, Seattle, WA 98134-1431   

Page 2 of 2